Wade, C. J.
1. Gibson and Harper were jointly tried under an indictment charging them with burglary and with larceny from *74the house of A. J. Gordon. They objected to one of the jurors, before lie had been sworn and before the entire jury was selected, and thereafter moved for a mistrial, upon the ground that the juror had served on the grand jury at a previous term of the court and, as a grand juror,' had found and returned an indictment against J. M. Anderson for the offense of receiving goods alleged to have been stolen by one Julian Anderson, which were described as the property of A. J. Gordon, and in the same manner as in the indictment against Gibson and Harper. Without determining whether the brief of evidence at the former trial of the defendant Harper (reviewed by this court in the case reported in 17 Ga. App. 561), which apparently is attached to the motion for a new trial and is S|3ecified in the bill of exceptions (though not incorporated therein) and referred to in the motion for a new trial (though not identified and attached thereto as an exhibit), is properly before this court for consideration, it is enough to say that neither from the indictments which are made a part of the motion for a new trial, nor elsewhere in the record, does it affirmatively appear that the juror objected to was in fact disqualified because of having heard testimony delivered which tended directly or indirectly to connect the defendants on trial with the commission of the crime with which they were charged, or that the defendants Gibson and Harper had been named or referred to in the testimony offered at the investigation before the grand jury, resulting in said indictment against J. M. Anderson, and hence that the said juror had, by the return of said indictment, formed and expressed an opinion as to the guilt or innocence of the defendants Gibson and Harper. The juror qualified on the. voir dire, and the trial court did not err in refusing to set him aside on motion or in thereafter refusing a mistrial based upon his alleged disqualification. There is therefore no merit in the first three grounds of the amendment to the motion for a new trial.
2. The instructions of the court complained of in the 4th and 5th grounds of the amendment to the motion for a new trial, which relate to the possession of stolen property unaccounted for, are not subject to the particular exceptions urged, and are in substantial compliance with the law as announced in numerous decisions of the Supreme Court and this court on that subject. See annotations in Park’s Penal Code, § 1010, subject “Possession.”
*753. The charge of the court complained of in the 6th ground of the amendment to the motion for a new trial, touching the impeachment of witnesses, was not misleading, when taken in connection with the entire charge; and besides, no more specific instructions were requested in writing.
4. There is no merit in the 7th ground of the amendment to the motion for a new trial, for the evidence as to alibi was not such as to exclude the possibility of the presence of either or both of the defendants at the time of the commission of the crime, and there was no request for an instruction on the subject. Gadlin v. State, 13 Ga. App. 660 (79 S. E. 751). See also Smith v. State, 6 Ga. App. 577 (65 S. E. 300); Shaw v. State, 10 Ga. App. 776 (74 S. E. 89); Couey v. State, 11 Ga. App. 415 (75 S. E. 445); Moore v. State, 17 Ga. App. 344 (2) (86 S. E. 822).
5. The inaccuracy in the charge of the court, complained of in the 8th ground of the amendment to the 'motion for a new trial, in referring to the defendants as “the witnesses,” was immediately corrected and could not have misled the jury.
6. There is no merit in the 9th ground of the amendment to the motion for a new trial. “An impeached witness may be sustained by evidence going to his character generally.” Surles v. State, 89 Ga. 167 (5), 168 (15 S. E. 38). See also Jackson v. State, 64 Ga. 344 (3); Hart v. State, 93 Ga. 160 (20 S. E. 39). “When a witness has been attacked as unworthy of credit, on account of general bad character, and a witness called to sustain him testifies that his character is bad, but that, notwithstanding this fact, he would believe him on oath, the jury should be allowed to consider this evidence in determining what credit is to be given the attacked witness.” Suddeth v. State, 112 Ga. 407 (4) (37 S. E. 747). See also Taylor v. State, 5 Ga. App. 237 (4) (62 S. E. 1048).
7. The evidence authorized the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Lulce, JJ., concur.